DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites for a “second” temperature change, but there is no proper context for the “second” change in absence of a “first” change. Also, claim 5 recites for a “second” action but there is no proper context for such in absence of a “first” action. 
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2-5, 9-12 and 15-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bach (US 2013/0187781).
Bach shows the cook top assembly claimed including a cooking surface (110), a monitoring system (115) for monitoring a cooking process on the cooking surface, 
a temperature sensor (120, 140) to sense a temperature change at the cooking surface, a control device/controller (para 0020) coupled or associated with the temperature sensor to receive a first signal including a temperature change, which including a spiking in the temperature, and to activate a timer/timing module (para 0036) for a first predetermined time period, e.g., 30 seconds (para 0036), based at least in part on the temperature change sensed by the temperature sensor. Bach shows a notification module such as a processor (para 0033) that generates a second signal that the first predetermined time has elapsed (para 0036) wherein an indicator module (125/130) receives the second signal and outputs an instructional signal such as a warning signal instructing an operator to perform or take an action associated with cooking a food item which could include any operator’s actions including lowering the cooking temperature as desired/needed by the operator to stop the warning signal. Also it is noted that the operator’s action is related as a manner of operating the device that does not differentiate the apparatus claim from the prior art (MPEP 2114). Bach further shows 
With respect to claims 3 and 4, Bach further shows the controller via a notification module that confirms a completion of the operator’s action, i.e., the action that activates no more warning signal or the visual indication, with a timer  being reset as the action is completed by the operator.  Also see para [0036].  
With respect to claim 5, Bach further teaches for measuring the temperature during its cooking operation which would inherently include once the action is completed, wherein the controller receives a temperature signal as a third signal based on another second/subsequent temperature change for another/second time period to activate the notification module and the indicator module to output a second instructional signal for the operator to make another/second action associated with the cooking item as the second temperature exceeds the predetermined temperature. 
With respect to claims 9 and 10, Bach shows at least one of the first instructional signal and the second instructional signal comprises a visual signal including a text that is displayed on the cooking surface as illustrated in Figure 3 or an audio signal. Also see para [0031].
With respect to claims 11, 12, and 15, Bach further shows the cooking surface having a plurality of cooking areas, and temperature sensors each associated with a respective cooking area to sense a temperature change in each of the cooking areas wherein the temperature sensors are disposed in a range hood positioned over the cooking surface.   
With respect to claims 16 and 20, Bach shows the instructional signal can be a particular color light that covers the cooking surface which also covers a food item thereon. Also see Figure 4 . 
With respect to claim 17, Bach shows the instructional signal can be audible warning tone when an action is not completed after an elapsed time, i.e., after 30 seconds. 
With respect to claim 18, Bach further shows the indicator module (125/130) that includes flashing of the light. Also see para [0028].
With respect to claim 19, Bach shows a text field that displays a text information on the cooking surface as illustrated in Figures 3 and 4. 
	With respect to claim 21, Bach shows the cooking surface includes a gas burner (para [0002]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bach (US 2013/0187781) in view of Sung et al (US 2008/0082217).
Bach shows the cook top assembly claimed including the first instructional signal comprising a first color light indicating the action should be performed and the second instructional signal indicating a second color light indicating the second action should be performed wherein the first action and the second action would include actions based on one or more predetermined levels/temperatures (also see para 0006), but Bach does not show that the second color light is different from the first light color. 
Sung shows an indicator module that generates and output a signal indicating a temperature change wherein the indicator module shows changes in color corresponding to the temperature change. Also see Abstract, and para [0032].
In view of Sung, it would have been obvious to one of ordinary skill in the art to adapt Bach with the indicator module to display different cooking actions or instructions based on different light colors representing its respective cooking actions or instructions based on the predetermined temperature changes or levels that would further allow the user to more conveniently recognize such cooking actions or instructions.  
With respect to claim 7, Bach further shows an audible warning tone when the first or section action, which includes taking an action to lower the temperature, has not been completed after an elapsed time. Also see para [0036]. 
	With respect to claim 8, Bach show the indicator module to flash its warning light when the first or second action has not been completed after an elapsed time. Also see para [0028].
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bach (US 2013/0187781) in view of Sakakibara et al (US 2011/0000904).
Bach shows the cook top assembly claimed except for explicitly showing a heating source disposed under the cooking surface.
Sakakibara shows it is known to provide a heating source (2a, 2b) disposed under the cooking surface to heat the cooking surface to a determined/target temperature via the controller (8) that controls a thermal output of the heating source based at least in part on the temperature change sensed by a temperature sensor.
In view of Sakakibara, it would have been obvious to one of ordinary skill in the art to adapt Bach with a heating source disposed under the cooking surface which is a known heating element arrangement for cooking operations wherein the controller would provide a thermal output of the heating source based at least in part on the temperature change sensed by a temperature sensor to provide the desired heating temperatures for the desired cooking operations as known in the art. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bach (US 2013/0187781) in view of Griffiths et al (US 5,981,916). 
Bach shows the cook top assembly claimed except for the controller determining a category of foods from characteristics of food items.
Griffiths shows it is known to provide a cooktop having a controller wherein the controller determines a category of foods to be heated wherein the food item would be  selected from its quantity, temperature, and rate at which the food item would be heated at a particular temperature which would include an initial decrease/increase in the temperature associated with the food item, i.e., more mass the food item is, there would be more initial decrease in temperature.  
In view of Griffiths, it would have been obvious to one of ordinary skill in the art to adapt Bach with the controller that can also determine a category of food items as claimed so that different food items/categories can be selected to provide different temperature levels at which the food item can be effectively and adequately heated without issuing faulty instructional signals/warnings to the user/operator.
Response to Arguments
Applicant's arguments filed 7/22/21 have been fully considered but they are not persuasive. 
Applicant argues the applied art Bac does not show the light signal that provides an instruction signal to an operator “to perform an action associated with cooing food item present on the cooking surface” as recited in claim 2. This argument is not deemed persuasive as Bach discloses an indicator module (125/130) that illuminates a light signal/color indicating a warning signal for the user to take actions which could include lowering the cooking temperature or any actions to stop the warning signal and proceed the cooking operation. 
Thus, the applicant’s arguments are not deemed, and the claimed invention is deemed met by the applied art as stated in the ground of rejection. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANG Y PAIK/Primary Examiner, Art Unit 3761